402 F.2d 795
Hazel TATE, Individually, and as Administratrix of theEstate of Peggy Jean Minton, Deceased, Plaintiff-Appellee,v.RENAULT, INC., Defendant-Appellant.
No. 18387.
United States Court of Appeals Sixth Circuit.
Oct. 31, 1968.

Howard E. Wilson, Kingsport, Tenn., Wilson, Worley & Gamble, Kingsport, Tenn., of counsel, for appellant.
T. R. Bandy, Jr., Kingsport, Tenn., M. Lacy West, Kingsport, Tenn., on brief, for appellee.
Before WEICK, Chief Judge, and CELEBREZZE and PECK, Circuit Judges.
PER CURIAM.


1
This is an appeal from the ruling of the United States District Court for the Eastern District of Tennessee, Northeastern Division, that the defendant was subject to in personam jurisdiction, and overruling defendant's motion challenging the jurisdiction of the Court.  The defendant perfected its appeal from the interlocutory order of the District Court, pursuant to the order of this Court filed November 9, 1967, granting it permission to appeal under the provisions of Section 1292(b), Title 28 of the United States Code, and Subsection 2 of Rule 8 of this Court.


2
This is a products liability action for wrongful death, involving the Tennessee 'Long-Arm' statute, T.C.A. 20-235 and 20-236; under which Renault, Inc., a New York corporation, was served with process.


3
Appellant relies on Velandra v. Regie, etc., 336 F.2d 292 (6th Cir. 1964), but as was pointed out in May v. Atlas Magazines, 380 F.2d 58 (6th Cir. 1967), Velandra did not construe the Michigan long arm statute.


4
We are of the opinion that this case comes within the purview of Southern Machine Co. v. Mohasco Industries, Inc., 401 F.2d 374, decided September 20, 1968, by this Court.


5
It is therefore ordered that the judgment of the District Court be, and it is, hereby affirmed.